PER CURIAM.
McCook sought relief as a farmer under Section 75 of the Bankruptcy Act, 11 U.S. C.A. § 203, and failing to obtain an agreement with his creditors amended and prayed to be adjudged a bankrupt and for relief under Subsection s. Federal Land Bank of Columbia, a mortgage creditor, moved to dismiss the proceedings. The Conciliator to whom the matter was referred refused the motion and fixed a rental for the lands. The district judge on review dismissed the proceedings. It is apparent that this action was taken under a misapprehension of the law which was prevalent at the time but was corrected in the case of John Hancock Mutual Life Ins. Co. v. Bartels, 60 S. Ct. 221, 84 L.Ed.-, decided Dec. 4, 1539. The judgment of dismissal is reversed with direction to proceed according to the opinion in the case cited.
Reversed.